Citation Nr: 1549069	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an increased disability rating for adjustment disorder, chronic with depressed mood and posttraumatic stress disorder (PTSD), rated 30 percent disabling from October 2, 2009 to June 7, 2011, and rated 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the entire appeal period, the evidence demonstrates that the Veteran's adjustment disorder, chronic, with depressed mood and PTSD, results in occupational and social impairment with reduced reliability and productivity, based on symptoms on par with the level of severity being shown


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 50 percent for adjustment disorder, chronic, with depressed mood and PTSD, have been met for the period from October 2, 2009, to June 7, 2011. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9440 (2015).

2.  The criteria for the assignment of a disability rating in excess of 50 percent for adjustment disorder, chronic, with depressed mood and PTSD, have not been met at any time during the appeal period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in December 2009

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in January 2010, August 2011, and July 2012.  The resulting opinions describe the Veteran's psychiatric disability, reflect consideration of the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds the opinions to be adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Disability Rating

The Veteran's claim for an increased disability rating for service connection for chronic adjustment disorder with depressed mood and PTSD was inferred as part of his claim for a TDIU on October 2, 2009.  The Veteran's adjustment disorder is rated 30 percent prior to June 7, 2011, and 50 percent thereafter.  Adjustment disorder is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, DC 9440 (2015).  Under this General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

During the course of this appeal, a revised version of the DSM (DSM-V) was released in May 2013, and that version does not consider GAF scores.  However, since much of the relevant evidence was produced prior to this time, the Board will evaluate the GAF scores as a part of the Veteran's overall disability picture.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

Factual History

Medical treatment records within one year prior to the Veteran's claim show treatment for depression and anxiety.  However, they are not significant for showing the current severity of any psychiatric disability.  

VA afforded the Veteran a mental disorder examination in January 2010.  At that time, the Veteran reported feeling depressed with a daily frequency.  He denied significant anxiety or panic symptoms.  Regarding severity, the Veteran indicated that his psychiatric symptoms interfered "a lot", describing it as in the moderate range.  The Veteran reported that his depression had worsened during the previous two to three years subsequent to his 2006 prostate surgery.  The Veteran also indicated the worsening symptoms were accompanied by disturbing dreams that were occasionally about his war experiences in the Republic of Vietnam.  The examiner noted that the Veteran's major subjective complaints were related to his urinary incontinence as well as recent symptoms for hemorrhoids.  The Veteran had also indicated that he prefers not to be around people and enjoys being by himself.  

A mental status examination showed the Veteran presenting looking his stated age.  He was neatly and casually dressed and well-groomed.  Eye contact was appropriate.  There was a slight stammer to his speech.  Speech and tone volume were easily understood and within the normal range.  Mood was generally euthymic in terms of presentation.  The Veteran reported sleep onset difficulties, not feeling sleepy until midnight or after.  He would sleep approximately 90 minutes to two hours and then awaken for an hour.  The Veteran reported the awakening in the night was occasionally due to dreams of combat or other bad dreams.  The Veteran reported no significant appetite disturbance.  However, the Veteran reported only eating two meals per day, occasionally becoming dizzy and faint in the morning.  The Veteran also reported somewhat diminished energy levels, particularly feeling easily fatigued with mild exertion.  He detailed having diminished concentration and memory, and denied loss of interest in pleasurable activities of a recreational nature.  He did report general loss of interest in social activities.  He also reported feelings of hopelessness.  The Veteran admitted to feeling vague, fleeting, and infrequent suicidal ideation with no history of gestures, attempts, or identified plan.  The Veteran reported this occurring approximately one time per month.  

The Veteran had difficulty recalling three words after one and five minutes, being able to recall two of three of the words in both time spans after slight prompting.  Concentration ability was adequate, and he was able to correctly perform calculations.  The Veteran's ability to abstractly reason was fair to good, and he was able to give abstract responses to two of the three items present.  His judgment was generally fair.  The examiner noted the Veteran was somewhat concrete.  His cognitive status suggested borderline to low average range of ability.  

The examiner diagnosed the Veteran with adjustment disorder, chronic, with depressed mood, and assigned a GAF score of 70, which reflects mild symptoms.  The examiner explained that the level of interference with the Veteran's functioning remained mild and was slightly diminished compared to earlier examinations of record.  The examiner noted that the Veteran did not show evidence of significant unemployability due to his depressive symptoms, and he explained that the Veteran's depressive signs and symptoms were mild and considered transient though they continued to be expressed as the stressors of his physical condition , which were sustained over time.  The Veteran's memory complaints were essentially unchanged from previous psychiatric reports and were manifestations of his mood or depressive disorder.  

VA afforded the Veteran another mental disorder examination in August 2011.  At that time, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), and assigned a GAF score of 70, which reflects mild symptoms.  The examiner opined that the Veteran's psychiatric disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or the symptoms are controlled by medication.  

On examination, symptoms present were depressed mood, chronic sleep impairment, and suicidal ideation.  In the remarks section, the examiner noted that the symptoms of depression were mild and controlled well with medication, causing only occasional dysfunction when the Veteran was under significant stress.  

VA referred the issue to an examiner in March 2012 for an addendum opinion, asking the examiner to reconcile the different diagnoses of record.  Specifically, the Veteran received a diagnosis of adjustment disorder, chronic, with depressed mood, in January 2010.  In the August 2011 VA examination, the Veteran received a diagnosis of depressive disorder, NOS.  The March 2012 examiner, after reviewing the Veteran's medical records, noted that it appeared that a diagnosis of adjustment disorder was a more accurate diagnosis than depressive disorder.  This addendum did not discuss current symptoms of the Veteran's adjustment disorder.  

During this period, the Veteran had been receiving psychiatric counseling at the VA medical center.  In a March 2011 intake assessment, the Veteran indicated he had suicidal thoughts but no plans.  He reported that he had a history of prior attempts for suicide.  A mental status examination was normal with the exception of his motor activity being tense.  In an April 2011 assessment, the Veteran endorsed nightmares, irritability, depression, and avoidance.  The Veteran also reported positive for sleep disturbance.  The Veteran also underwent a series of group therapy visits with the VA counseling service.  

The Veteran underwent a VA PTSD examination in July 2012.  At that time, the Veteran received diagnoses of PTSD and depressive disorder, NOS.  The examiner assigned a GAF score of 50.  The examiner opined that it was not possible to differentiate what portion of each symptom was attributable to the Veteran's psychiatric diagnoses, as they were co-morbid diagnoses with overlapping symptoms.  The Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

On examination, applicable symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, disturbances of motivation and mood, and suicidal ideation.  The examiner further noted that the Veteran's thoughts of suicide included a plan.  The Veteran also reported that his memory had been decreasing over the previous two years.  The Veteran also discussed his lack of sleep due to the ringing of the ears.  The mental status examination showed normal cognitive functioning with impairment in short-term memory and decreased concentration.  The Veteran was oriented to person, place, time, and situation.  His mood was euthymic, and his affect was congruent.  The Veteran was alert, cooperative, and tracked conversation well.  Thought process was concrete, and though content was focused on responding to the examiner's questions.  Eye contact was fair, speech was normal, motoric movements were within normal limits, and the Veteran's gait was slow and steady.  The Veteran was appropriately groomed on examination.  The examiner listed the Veteran's depressive symptoms as feelings of sadness, withdrawn behavior, avoidance, anhedonia, fatigue, lethargy, hopelessness about the future, feelings of despair, thoughts of suicide, negative thoughts about the past, present, and future, poor appetite, and irritability.  

In May 2014, the Veteran presented at the VA mental health clinic for evaluation.  He was referred to the clinic for "suicidal ideas within the past 2 weeks."  During the clinical interview the Veteran described becoming depressed at that time of year.  A mental status examination showed that the Veteran was well developed, well dressed, made good eye contact, and was generally a pleasant man with a somewhat sad expression.  The Veteran interacted adequately, and no psychomotor abnormalities were noted.  The Veteran described his mood as down this time of the year.  Affect was congruent to mood.  Speech was normal, and thought process was linear and goal oriented.  At that time, there were no delusions, and the Veteran denied suicidal ideations.  He did recall having passive momentary thoughts of death only, which he would never carry out.  

The Board is not aware of any other relevant evidence of record pertinent to the Veteran's claim. 

Analysis

After reviewing the evidence of record, consisting of VA treatment records and examination reports, the Board resolves reasonable doubt in the Veteran's favor by finding that the Veteran is entitled to a disability rating of 50 for his psychiatric disability for the entire appeal period, which constitutes an increased disability rating prior to June 7, 2011.  The Board notes that the Veteran's psychiatric disability has been manifested by isolative behavior, avoidance, anhedonia, sleep disturbances, mild memory loss, anxiety, depressed mood, and suicidal ideation.  Such symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  The symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, supra.   Thus, even though not all the listed symptoms compatible with a 50 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 50 percent rating appear to be demonstrated since the Veteran filed an increased disability claim in October 2, 2009.   

The Board recognizes the Veteran's periodic suicidal ideation in the assignment of the 50 percent rating and Board acknowledges that this condition is more commonly associated with a 70 percent disability rating.  However, the Veteran has consistently asserted that he had not active plan for suicide in any of his assessments of record.  Additionally, the evidence does not show obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating.  The absence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other symptoms of similar severity, frequency, and duration, and the presence of suicidal ideation alone does not rise to the level of severity of the symptomatology required for a 70 percent rating, i.e. occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood. See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran has not shown symptomatology of deficiencies in most areas, particularly, work, judgment, thinking or mood such that his symptoms equate to the severity, frequency and duration of near continuous panic or depression, impaired impulse control, obsessional rituals or spatial disorientation.  Therefore, the evidence of record simply does not support symptoms of such frequency, severity or duration to warrant a 70 percent disability rating for the Veteran's psychiatric disability for the entire appeal period. 38 C.F.R. 4.130, Diagnostic Code 9440.

Overall, the Board finds that the entirety of the Veteran's symptoms depicts a level of disability that more closely approximates occupational and social impairment with reduced reliability and productivity.  The Veteran's isolative tendencies, avoidance, anxiety, depressed mood, chronic sleep impairment, mild memory loss, and passive suicidal ideation, support a finding that his psychiatric disability is 50 percent disabling. The examinations of record document good judgment as well as normal abstract thinking.  The Veteran reported numerous symptoms, but not of such frequency, severity and duration as to equate to the level of disability set out in the criteria for a 70 percent evaluation.  Additionally, the GAF scores over the appeal period reflect a broad spectrum of severity, ranging anywhere from moderately severe to mild.  Overall, these symptoms are generally more consistent with a 50 percent rating, and thus, a 50 percent rating is warranted for entire period of the appeal.  In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating of 50 percent, but not higher, for adjustment disorder, chronic with depressed mood and PTSD, from October 2, 2009, to June 7, 2011, is granted.  

Entitlement to a disability rating in excess of 50 percent for adjustment disorder, chronic with depressed mood and PTSD, beginning June 7, 2011, is denied.  


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for service connection for bilateral hearing loss and tinnitus. The Veteran's claim for TDIU must also be remanded because there is insufficient medical evidence for the Board to adjudicate the issue.

The Veteran filed a claim for service connection for bilateral hearing loss and tinnitus in July 2011.  In his claim, he asserted these conditions had onset as a result of exposure to acoustic trauma during his active service.  

VA has not provided an adequate examination with regard to the claims for service connection for bilateral hearing loss and vertigo.  VA provided the Veteran an audiology examination in August 2012, and audiometric testing revealed left ear hearing loss disability for VA purposes and borderline hearing loss in the right ear. 38 C.F.R. § 3.385 (2015). 

The VA examiner rendered an opinion with regard to whether the Veteran's hearing loss was related to his military duty.  The examiner cited to the Veteran's audiometric test results at the time of the Veteran' discharge examination in January 1972, noting that the seemingly normal results therein showed that it was less likely than not that the hearing loss was caused by or the result of acoustic trauma while in the military.  The examiner also opined that tinnitus was less likely than not the result of the Veteran's military service, as it was more likely than not related to the Veteran's hearing loss disability.  

That opinion is not adequate for rating purposes.  First, the examiner based the opinion on the Veteran's audiometric readings from his discharge tests conducted in 1972.  Essentially, the examiner referred only to in-service evidence in formulating his opinion.  However, the lack of a showing of a disability during service does not preclude establishing entitlement to service connection.  A claimant may establish service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to an injury or disease suffered in service.  Hensley v. Brown, 54 Vet. App. 155 (1993). Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015). On remand, the examiner must provide an opinion that addresses the Veteran's service and all periods thereafter.

Moving to the Veteran's claim of entitlement to a TDIU, the Veteran filed an application for a TDIU in October 2009.  He indicated he last worked in February 2006 as a security guard.  He asserted that he became too disabled to secure or follow a substantially gainful occupation due to his service-connected adenocarcinoma of the prostate, stats post radical prostatectomy.  

VA afforded the Veteran a genitourinary examination for his adenocarcinoma of the prostate status post radical prostatectomy in January 2010, directing the examiner to provide an opinion as to whether this service-connected condition rendered the Veteran unemployable.  Upon examination, the Veteran showed no evidence of renal dysfunction, lethargy, weight loss, anorexia, or weakness.  The examiner noted that the Veteran did always wear an adult diaper, needing to change it five to six times per day and one to two times per night secondary to both his stress and urge incontinence.  The examiner noted that this condition affected the Veteran's ability to work as a former truck driver secondary to the frequency of which the Veteran would have to urinate.  The examination also revealed a surgical scar midline just below the umbilicus which was three inches in length by a quarter inch in width.  The scar was normal with no adverse effect to abdominal wall movement, and the only symptom present was intermittent slight itching.  The examiner reached an impression of status post prostatectomy for adenocarcinoma of the prostate.  The examiner explained that the Veteran did have urinary incontinence, which would make hygiene an issue with employment, though the Veteran would be able to manage this "possibly in a job that did not involve as much stress that his former job of truck driving presented and also if he has more availability for restrooms in his employment for immediate needs of changing diapers or urination if he so felt the urge."

In a contemporaneous VA mental disorder examination, the examiner noted that the Veteran did not show evidence of significant unemployability due to his depressive symptoms, and he explained that the Veteran's depressive signs and symptoms were mild and considered transient though they continued to be expressed as the stressors of his physical condition , which were sustained over time.  

VA again provided a medical opinion regarding the Veteran's entitlement to a TDIU in April 2012.  The examiner was asked to discuss whether the Veteran was unemployable based on his service-connected prostate cancer status post retropubic prostatectomy in 2006 with residual erectile dysfunction and stress urinary incontinence.  The examiner noted that he agreed essentially with a cited August 2011 VA examination, which noted that the Veteran's prostatectomy was essentially a cure for prostate cancer.  Regarding erectile dysfunction, the examiner noted that it was more than likely caused by the prostatectomy, but this residual would not hinder the Veteran's employability.  Next, the examiner opined that the Veteran's urinary incontinence, requiring the wearing of absorbent pads in his underwear, would not disqualify one from employment.  Concluding, the examiner opined that the Veteran's treated prostate cancer, status post prostatectomy in 2006 without recurrence, complicated by residual erectile dysfunction and urinary incontinence, had not caused the Veteran any functional limitations, nor had it rendered him disabled.  

The Board finds that the record is inadequate for adjudication purposes for the Veteran's claim of entitlement to a TDIU.  The Board notes that the RO has provided a medical opinion that addresses whether the Veteran's adenocarcinoma of the prostate status post radical prostatectomy renders him unable to secure or follow a substantially gainful occupation.  This opinion was corroborated in the April 2012 VA examination.  Also, in the January 2010 medical disorder examination, the VA examiner noted that the Veteran did not show significant unemployability due to his mental disability.  However, there is no opinion of record that addresses whether the Veteran's service-connected conditions, in the aggregate, render the Veteran unable to secure or follow substantially gainful employment.  Additionally, over the course of the appeal, the Veteran's combined disability rating has increased due to his service-connected conditions, indicating a worsening of his overall disability picture.  Therefore, a remand is necessary to obtain a medical opinion that addresses whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his hearing loss and tinnitus. The examiner must interview the Veteran as to the history of the hearing loss disability. The examiner must review the record and must note that review in the report. 

In particular, the examiner must craft his opinion and report in light of the Veteran's exposure to acoustic trauma while serving as an engineer during service.  The examiner must discuss all records that document treatment of hearing loss disability and tinnitus, to include the Veteran's lay statements.  The examiner must provide a detailed rationale to support any conclusion reached. 

The examiner is asked to provide the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral hearing loss disability was caused by active service. 

In rendering this opinion, the examiner is asked to opine as to whether hearing loss that may have manifested after the Veteran's separation from active duty was nevertheless caused by acoustic trauma sustained while in active service.  

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral tinnitus was caused by active service. The examiner must consider the Veteran's lay statements as to onset of tinnitus in rendering the opinion.

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral tinnitus was caused by a bilateral hearing loss disability.

2.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed. The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


